PER CURIAM:
As a single point on appeal from this cocaine conviction, defendant claims prejudicial error in allowing a Spanish speaking rebuttal witness, who used an interpreter, to testify to English conversations between defendant and a Government agent. All parties to the conversations testified, including the defendant. The evidence reveals that the witness understood some English and testified that he could understand a little of the conversations. He does not appear to have testified to any more than he understood. We perceive no error in the ruling that the witness’ language difficulties went to the weight to be accorded his testimony and did not render his testimony incompetent as a matter of law. The matter was properly submitted for jury determination.
Affirmed.